UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)October 5, 2011 INUVO, INC. (Exact name of registrant as specified in its charter) Nevada 001-32442 87-0450450 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15550 Lightwave Drive, Suite 300, Clearwater, FL (Address of principal executive offices) (Zip Code) 727-324-0046 Registrant's telephone number, including area code not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On October 5, 2011 Inuvo, Inc. announced that it would make a presentation at the Craig-Hallum 2nd Annual Alpha Conference in New York, New York on October 6, 2011.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. On October 6, 2011 Inuvo, Inc. will use the power point presentation (the “Presentation”) filed as Exhibit 99.2 to this Current Report on Form 8-K in its presentation at the Craig-Hallum 2nd Annual Alpha Conference in New York, New York , and thereafter will hold one-on-one discussions with analysts and investors using the Presentation.A copy of the Presentation is also posted to Inuvo‘s website at www.inuvo.com. Pursuant to General Instruction B.2 of Form 8-K, the information in this Item 7.01 of Form 8-K, including Exhibits 99.1 and 99.2, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise be subject to the liabilities of that section, nor is it incorporated by reference into any filing of Inuvo under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof, regardless of any general incorporation language in such filing. This Current Report on Form 8-K and the Presentation include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct.Important factors that could impair Inuvo’ s assets or business are disclosed in the “Risk Factors” contained in our 2010 Annual Report on Form 10-K and other periodic reports filed with the Securities and Exchange Commission.All forward-looking statements are expressly qualified in their entirety by such factors. We do not undertake any duty to update any forward-looking statement except as required by law. 2 ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibit No. Description Press release dated October 5, 2011 Inuvo, Inc.’s PowerPoint Investor Presentation. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INUVO, INC. Date:October 6, 3011 By: /s/Wallace Ruiz Wallace Ruiz, Chief Financial Officer 4
